DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/476,860 application filed on 07/09/2019.
Claims 1-2 and 4-23 are currently pending.

Election/Restrictions
Group 1, claim(s) 1-2, 4-5 and 21-23, drawn to a current measuring apparatus.
Group 2, claim(s) 6-20, drawn to a current measuring method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a nanopore provided in a thin film including a material containing Si, a first tank, a second tank, a first electrode in the first tank and a second electrode in the second tank, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Feng et al. (US 2018/0073161).  Particularly, fig. 2A shows the apparatus having a nanopore formed in a thin film containing a material containing Si (SiNx and Si), a first tank (the tank above the nanopore) containing the first electrode (the negative electrode), a second tank (the tank below the nanopore) containing a second electrode (the positive electrode) and a voltage is applied to the first and second electrodes in their respective tanks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/27/2021